Citation Nr: 1548827	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  12-20 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a compensable rating for headache syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel
INTRODUCTION

The Veteran served on active duty from May 2002 to March 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  In September 2013, a video conference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination in October 2011.  At the September 2013 video conference hearing, the Veteran asserted that his disability has worsened in severity since the prior examination.  Specifically, on October 2011 VA examination, the Veteran reported, among other things, sensitivity to light and sounds, but denied nausea, vomiting, or changes in vision.  At the September 2013 hearing, the Veteran testified that his symptoms currently include occasional nausea.  See also September 2013 VA treatment report (noting the Veteran's complaint of occasional nausea).  Under the circumstances, the Board finds that VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his headaches.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, this issue must be remanded.  

In addition, a review of the record shows that there are outstanding VA treatment records that have not been associated with the claims file.  As such, these outstanding VA records must be obtained.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  


Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records relating to the Veteran's headache disability dated since April 2014.  Any additional pertinent records identified during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran.  

2. Notify the Veteran that he may submit lay or medical evidence addressing the nature, symptoms, and severity of his service-connected headache syndrome, and its impact on his ability to work.  He should be given a reasonable period of time to respond.  

3. After obtaining any additional available records, the Veteran should be afforded an examination to determine the current nature and severity of his service-connected headache syndrome.  The claims file should be made available to and reviewed by the examiner.  The examiner should identify all pathology found to be present, and its frequency, including the Veteran's account of the symptomatology.  

The examiner is asked to provide an opinion as to whether the Veteran's service-connected headache syndrome causes characteristic prostrating attacks, and if so, their frequency.  

The examiner is also asked to provide an opinion as to whether the Veteran's service-connected headache syndrome causes very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

A complete rationale for all opinions expressed should be provided.  

4. Then readjudicate the claim.  If the benefits sought on appeal are not granted, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




